UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 28, 2007 TITANIUM GROUP LIMITED (Exact name of registrant as specified in its charter) British Virgin Islands (State or other jurisdiction of incorporation) 0-52415 (Commission File Number) Not applicable (IRS Employer Identifica­tion No.) 4/F, BOCG Insurance Tower, 134-136 Des Voeux Road Central, Hong Kong (Address of principal executive offices) (Zip Code) (852) 3427 3177 Registrant’s telephone number, including area code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Effective December 28, 2007, Jason Ma resigned as the Chief Executive Officer of Titanium Group Limited. Wai Hung “Billy” Tang, Titanium’s current Chief Operation Officer, will assume the duties of Chief Executive Officer.Mr. Ma decided to leave Titanium in order to take advantage of another opportunity presented to him. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TITANIUM GROUP LIMITED December 28, 2007 By:/s/ Dr. Kit Chong "Johnny" Ng Dr. Kit Chong “Johnny” Ng Chairman of the Board of Directors
